DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmitz-Rode et al (U.S. 6,533,716). Regarding claims 1-6, 8, 15-17 and 22, Schmitz-Rode discloses (col. 2, lines 30-57; Figures 1 and 3) a tube (1) configured to traverse an aortic valve of a subject, such that a proximal end of the tube is disposed within an aorta of the subject and a distal end of the tube is disposed within a left ventricle of the subject, the tube comprising a blood-impermeable material; a frame disposed within at least a portion of the tube; and an impeller (7) configured to be disposed inside the tube such that, when the impeller and the tube are deployed inside the subject, a gap between an outer edge of the impeller and an inner surface of the tube is less than 1 mm, the impeller being configured: to rotate such as to pump blood from the left ventricle to the aorta, and to be stabilized with respect to the tube, such that, during rotation of the impeller, the gap between the outer edge of the impeller and the inner surface of the tube is maintained, and the impeller comprising at least one impeller blade defined by: a helical elongate element (8); and a film (10) of material supported at least partially by the helical elongate element.
Regarding claims 7, 9-10, 12 and 18-20, Schmitz-Rode discloses the impeller further comprises a spring (9) disposed inside of the helical elongate element, wherein the film of material is supported between the helical elongate element and the spring.
Regarding claim 11, Schmitz-Rode discloses the spring defines a lumen therethrough, the impeller further comprises proximal and distal bushings; and the apparatus comprises a rigid shaft (4) configured to extend from the proximal bushing to the distal bushing via the lumen defined by the spring, the rigid shaft being configured to stabilize the impeller with respect to the tube, during rotation of the impeller, such that the gap between the outer edge of the impeller and the inner surface of the tube is maintained.
Regarding claims 13-14 and 23-24, Schmitz-Rode discloses (claim 11) a plurality of winged projections that are coupled to the frame and that are configured to rectify blood flow that is generated by rotation of the impeller, by directing blood flow toward a direction of the longitudinal axis of the tube; wherein the tube is configured to be inserted into a body of the subject transcatheterally, while in a radially-constrained configuration, and wherein the winged projections are configured to become folded, when the tube is in its radially-constrained configuration.
Regarding claim 21, Schmitz Rode discloses the impeller includes proximal and distal bushings (5,6) and a rigid shaft extends from the proximal bushing to the distal bushing via a lumen defined by the spring; and maintaining the gap of less than 1 mm between the outer edge of the impeller and the inner surface of the tube comprises using the rigid shaft to stabilize the impeller with respect to the tube, during rotation of the impeller.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone number is (571)272-2106.  The examiner can normally be reached on Mon - Fri 1:00-9:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEBORAH L MALAMUD/Primary Examiner, Art Unit 3792